Fourth Court of Appeals
                                    San Antonio, Texas
                                          June 21, 2021

                                       No. 04-20-00249-CR

                                      The STATE of Texas,
                                           Appellant

                                                v.

                                     Chase Wesley VERNER,
                                            Appellee

                          From the County Court, Kinney County, Texas
                                   Trial Court No. 10182-CR
                            Honorable Tully Shahan, Judge Presiding


                                         ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

       The motion to withdraw is GRANTED. We order counsel to immediately notify the
appellee, in writing, that any brief appellee wishes to file is due by July 21, 2021. We further
order counsel to file a copy of that written notice with the court clerk by June 28, 2021.

           It is so ORDERED on June 21, 2021.

                                                                  PER CURIAM

           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court